DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article, “Combined Hyperspectral and 3D Characterization of Non-Healing Skin Ulcers” by  Randeberg et al. (hereinafter referred to as “Randeberg”).
As to claim 1, Randeberg discloses a computer-implemented method (section 2.5) comprising:
	receiving, by a computer system, a two-dimensional (2D) image (section 1, third paragraph, hyperspectral imaging; section 2.3) and a three-dimensional (3D) image associated with a person (section 1, third paragraph; section 2.4);

	generating, by the computer system, a skin disorder severity assessment using associations between the surface skin properties and the physical skin properties (section 4, first paragraph).
As to claim 2, Randeberg discloses the computer-implemented method of claim 1, wherein the 2D image represents a surface of skin of the person (section 2.1, first paragraph).
With regard to claims 9 and 10, see the discussions above for claims 1 and 2.  Randeberg discloses a system comprising a memory and processor (which would be inherent in the computer used by Randeberg, section 2.5).
With regard to claims 17 and 18, see the discussions above for claims 1 and 2.  Randeberg discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (which would be inherent in the computer used by Randeberg, section 2.5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Randeberg in combination with  U.S. Patent Application Publication 20190125247 to Saeki et al. (hereinafter referred to as “Saeki”).
As to claim 3, Randeberg discloses the computer-implemented method of claim 1, but does not disclose wherein the 3D image comprises a representation of inner layers of skin of the person.  However, this is well known in the art.  For example, Saeki teaches a 3D image comprises a representation of inner layers of skin of the person ([0114]).  Saeki’s technology permits further analysis of the skin of a person for diagnosis ([0009]-[0010]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Randeberg’s invention according to Saeki.  
As to claims 11 and 19, see the discussion above for claim 3.

Claims 4, 6, 8, 12, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Randeberg in combination with U.S. Patent Application Publication 20210174512 to Chen et al. (hereinafter referred to as “Chen”)
As to claim 4, Randeberg discloses the computer-implemented method of claim 1, but does not disclose wherein determining the surface skin properties using the 2D image comprises using a trained model to determine the surface skin properties from the 2D image.  However, this is well known in the art.  For example, Chen teaches using a trained model to determine surface skin properties ([0005]; [0027]).  Chen’s invention provides an objective and quantitative way to monitor skin inflammation ([0004]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Randeberg’s invention according to Chen.
As to claim 6, Randeberg discloses the computer-implemented method of claim 1, but does not disclose wherein determining the physical skin properties using the 3D image comprises using a trained model to determine the physical skin properties.  However, this is well known in the art.  For example, Chen teaches using a trained model to determine physical skin properties ([0005]; [0027]).  Chen’s invention provides an objective and quantitative way to monitor skin inflammation ([0004]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Randeberg’s invention according to Chen.
As to claim 8, Randeberg discloses the computer-implemented method of claim 1, but does not disclose wherein:
	a trained model is used to determine the associations and to generate the skin disorder severity assessment using the associations between the surface skin properties and the physical skin properties; and

	However, this is well known in the art.  For example, Chen teaches:
	a trained model is used to determine the associations and to generate the skin disorder severity assessment using the associations between the surface skin properties and the physical skin properties ([0005]; [0026]-[0027]); and
	the skin disorder severity assessment comprises a selection from skin disorder severity labels ([0070], severity index PASI score).
	Chen’s invention provides an objective and quantitative way to monitor skin inflammation ([0004]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Randeberg’s invention according to Chen.
With regard to claims 12, 14 and 16, see the discussions above for claims 4, 6 and 8, respectively.  
With regard to claim 20, see the discussion above for claim 4.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Randeberg in combination with U.S. Patent Application Publication 20120308096 to Hani et al. (hereinafter referred to as “Hani”)
As to claim 5, Randeberg discloses the computer-implemented method of claim 1, but does not disclose wherein the surface skin properties comprise a redness severity score, a scale severity score, and an area severity score.  However, this is well known in the art.  Hani teaches the Psoriasis Area and Severity Index each includes surface skin properties comprising a redness severity score, a scale severity score, and an area severity score ([0008]).  It would have been 
Regarding claim 13, see the discussion above for claim 5.

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665